RYMER, Circuit Judge,
concurring in part and concurring in the judgment:
I agree with the result reached by the majority opinion and concur in Parts I, II and 111(A). However, I do not agree that this appeal requires us to consider whether the union made reasonable efforts to keep a *1505current mailing list, or the extent to which its efforts bear on the statutory violation which is at issue. The government did not charge the union with keeping bad addresses. Rather, the union was charged with failing to send notices to each member’s last known address, in violation of 29 U.S.C. § 481(e). The only issue presented is whether the failure of District Lodge 720 to mail an election notice to the last known address of all members may have affected the outcome of the July 19, 1989 election for District Lodge President and Secretary-Treasurer.1 On that issue, we must reverse and remand because the district court erred as a matter of law in basing its decision on evidence of how members would have voted. That leaves on remand the determination of whether, without consideration of what some members now say they would have done, the outcome may have been affected. See Donovan v. Local Union 70, Int’l Brotherhood of Teamsters, 661 F.2d 1199, 1202 (9th Cir.1981) (presumption that outcome may have been affected that arises from proof of violation of LMRDA may be rebutted by “tangible evidence ‘which supports a finding that the violation did not affect the result’ ”) (quoting Wirtz v. Hotel, Motel & Club Employees Union, Local 6, 391 U.S. 492, 507, 88 S.Ct. 1743, 1752, 20 L.Ed.2d 763 (1968)).

. As the union argues:
The Act unambiguously requires a union to mail notices of an election to the last known addresses of all of its members, and does not condition that requirement on the possession of correct addresses. Courts have stated on numerous occasions that the possession of incorrect addresses does not in fact excuse the obligation to send notices. The District does not argue that this Court should take any different approach. A violation occurred, and the only question is whether the remedy for that violation should be a remedial election.